The appellants moved for a rehearing; and the following opinion was filed February 3, 1914:
KeewiN, J.
Counsel for appellants insists upon this motion for rehearing, as he did on the original argument, that all the issues were not disposed of by the trial court. We held on the original hearing that all the issues properly before the court below were considered and disposed of by that court, and we see no reason for receding from that conclusion. The questions which counsel suggests for determination upon this motion were not before the court below, were never passed upon by that court, and are proper questions to be considered and determined in the settlement of the receiver’s account and the distribution of the balance, if any, which may remain after adjusting all partnership matters and expense of the receivership. Counsel asks us to determine the following:
(a) “What shall be allowed the receiver ?”
*529(b) “What shall be allowed tbe receiver’s attorney ?”
(c) “What shall be done with the balance ?”
These are matters to be settled by the court below in the adjustment of the receiver’s account, and 'are not before this court upon this appeal.
It may be well, however, for the information of counsel, that something be said as to the disposition of any part of the assets of the firm which may remain after all partnership, matters are settled, as counsel seems to think that advice on that point may prevent further litigation.
On this point, under (c), it may be observed that the balance, if any, which remains after all partnership matters are settled and all partners have contributed their portion of the capital stock should be divided between the partners in the proportion of the interest of each in the net assets of the firm.
By the Court. — The motion for rehearing is denied, with $10 costs.